IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37488

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 717
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 23, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID CLARK LANHAM,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one year, for felony driving under the influence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Clark Lanham pled guilty to felony driving under the influence. I.C. §§ 18-8004,
18-8005(6). In exchange for his guilty plea, an additional charge was dismissed. The district
court sentenced Lanham to a unified term of ten years, with a minimum period of confinement of
one year.1 Lanham appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


1
       Lanham also plead guilty to leaving the scene of an accident and was sentenced to a
concurrent term of six months. However, he does not challenge this judgment of conviction or
sentence on appeal.

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lanham’s judgment of conviction and sentence are affirmed.




                                                   2